—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered May 6, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the fourth degree and, pursuant to a negotiated plea agreement, waived his right to appeal and was sentenced as a second felony offender to an indeterminate sentence of 7 to 14 years in prison. Defendant now argues that this sentence was harsh and excessive. Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, this issue has not been preserved for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find no evidence of extraordinary circumstances or abuse of discretion warranting a modification of the sentence imposed in the interest of justice given, inter alia, defendant’s lengthy criminal history and the underlying circumstances (see, People *738v Blair, 263 AD2d 614; People v Brown, 251 AD2d 694, lv denied 92 NY2d 1029).
Mercure, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.